Case 10-60990-wlh       Doc 99    Filed 09/22/21 Entered 09/22/21 12:23:53         Desc Main
                                  Document      Page 1 of 3



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION


IN RE:                                              :              CHAPTER 7
                                                    :
BOBBY MANALCUS WILBANKS,                            :              CASE NO. 10-60990-WLH
KIMBERLY ANN WILBANKS                               :
                                                    :
         Debtors.                                   :


                    UNSWORN DECLARATION OF MICHAEL J. BARGAR

         1.     My name is Michael J. Bargar. I am a partner at Arnall Golden Gregory LLP

(“AGG”).

         2.     On August 24, 2021, AGG filed an Application of Arnall Golden Gregory LLP for

Allowance of Compensation and Reimbursement of Expenses as Counsel for the Chapter 7 Trustee

[Doc. No. 97-2] (the “Fee Application”).

         3.     I am making this unsworn declaration as part of the submission of AGG’s Fee

Application.

         4.     I have reviewed each time entry in the Fee Application. Each time entry is

mathematically accurate, and the total amount requested is accurate and correct.




                             [INTENTIONALLY LEFT BLANK]




17110754v1
Case 10-60990-wlh        Doc 99    Filed 09/22/21 Entered 09/22/21 12:23:53              Desc Main
                                   Document      Page 2 of 3



        I, Michael J. Bargar, certify under penalty of perjury that the foregoing is true and correct

to the best of my knowledge, information, and belief.

        Executed on this 22nd day of September, 2021.



                                              /s/ Michael J. Bargar
                                              Michael J. Bargar
                                              Georgia Bar No. 645709

Arnall Golden Gregory LLP
171 17th Street, NW, Suite 2100
Atlanta, GA 30363
michael.bargar@gmail.com
404-873-7030




17110754v1
Case 10-60990-wlh        Doc 99    Filed 09/22/21 Entered 09/22/21 12:23:53             Desc Main
                                   Document      Page 3 of 3




                                 CERTIFICATE OF SERVICE


        This is to certify that I, Michael J. Bargar, am over the age of 18, and that I have this day
served a copy of the forgoing Unsworn Declaration of Michael J. Bargar by first class United
States Mail, with adequate postage prepaid, on the following persons or entities at the addresses
stated:

Office of the United States Trustee
Room 362, Richard B. Russell Building
75 Ted Turner Drive, S.W.
Atlanta, Georgia 30303

        This 22nd day of September, 2021.
                                                      /s/ Michael J. Bargar
                                                      Michael J. Bargar
                                                      Georgia Bar No. 645709




17110754v1
